DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Objections to the Specification
The objections to the specification are withdrawn in view of the amendments to the specification filed on 10/04/2022.

Objections to the Claims
The previous objections to the claims are withdrawn in view of the amendments to the claims filed on 10/04/2022. 

Claim Rejections under 35 U.S.C. 112(b)
The rejections to the claims under 35 U.S.C. 112(b) are withdrawn in view of the amendments to the claims filed on 10/04/2022.

Claim Rejections under 35 U.S.C. 102 and 103
Applicant’s arguments filed on 10/04/2022 have been fully considered and are not considered persuasive and/or where the claim amendment have necessitated new rejections. 
Regarding amended claims 1 and 14, the applicant asserts on pg. 11-12 that the reference used to reject claim 1, Baldwin, fails to teach or suggest the limitations as recited in amended claim 1. The applicant further asserts on pg. 11-14 that the references used to reject claims 9 and 10, Shener and Shah, fail to teach or suggest the limitations as recited in amended claim 1 and do not fix the deficiencies of Baldwin. 
In response to applicant’s arguments, the examiner acknowledges the applicant’s argument and notes that Baldwin was not used in the previous Office Action to disclose a surgical device configured to surgically remove an object from an anatomical site/ surgically removing an object from an anatomical site using a surgical device or to allow facilitation of the surgical removal of the object using the surgical device while avoiding pressure-induced tissue damage. Further, the amendments to claims 1 and 14 have necessitated a new grounds of rejection as explained below.  
The examiner further notes that Shener and Shah, the prior art references used to reject claims 9-10, were not used in the previous Office Action to disclose using pressure maintenance within an anatomical environment to facilitate surgical removal of an object while avoiding pressure-induced tissue damage. 

Priority
This application is a Continuation-In-Part of PCT/US2019/017391 filed on 02/09/2019 which claims priority to U.S. Provisional Application no. 62/628,513 filed on 02/09/2018.
Priority is given to all claims to the prior-filed U.S. Provisional Application no. 62/628,513 filed on 02/09/2018. 
In light of the amendments filed on 10/04/2022 in which claims 11-13 were cancelled and claims 1, 9-10, 14, and 16 were amended, claims 1-10 and 14-20 are pending in the instant application and are examined on the merits herein. 

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites the limitation “surgically remove an object” in line 8. This limitation is grammatically incorrect and should read “surgically removing an object”.   
Appropriate correction is required.

Claim Rejections - 35 USC §102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 3-4, 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent no. 9,907,563 B2 to Germain (PTO-892).
Regarding claim 1, Germain discloses a system for maintaining a pressure applied to an anatomical environment at an anatomical site in a patient (500 fluid management system) during a procedure using a medical device (512 endoscope), the system (500 fluid management system) comprising: a user input (col. 17 lines 34-37) configured to receive from a user a desired pressure to be applied to the anatomical environment at the anatomical site during the procedure (col. 17 lines 38-40); a pressure sensor (560 pressure sensor) configured to sense a pressure of the anatomical environment at the anatomical site (col. 14 lines 42-60); a surgical device (515 tissue resecting probe) configured to surgically remove an object from the anatomical site (col. 11 lines 29-33); and a control module (545 controller) configured to, based on the sensed pressure, control one or more of an irrigation flow rate (546a inflow pump) or a suction flow rate (546b outflow pump) through at least one working channel (Fig. 17 showing 522 working channel providing suction and 108a working channel providing irrigation) of the medical device (512 endoscope) to maintain the pressure of the anatomical environment at substantially a level of the desired pressure (col. 15 lines 4-24), thereby allowing facilitation of the surgical removal of the object using the surgical device (col. 1 lines 37-45, distending the uterine cavity to provide a working place for assisting viewing; 515 tissue resecting probe) while avoiding pressure-induced tissue damage in relation to the surgical removal of the object during the procedure (col. 1 lines 52-62, avoiding pressure-induced intravasation; col. 13 lines 23-34, avoiding pressure-induced intravasation and insuring patient safety; while Germain does not explicitly disclose avoiding pressure-induced tissue damage in relation to the surgical removal of the object, the examiner notes that as Germain discloses substantially identical structure to the claimed prior art, the result is considered to be inherent).
Alternatively, it would have been obvious that the device of Germain, as disclosed above, would perform the function of “thereby allowing facilitation of the surgical removal of the object using the surgical device while avoiding pressure-induced tissue damage in relation to the surgical removal of the object during the procedure”, as that Germain discloses substantially identical structure to the claimed prior art the claimed results are considered to be inherent. As supported in MPEP section 2112.01, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
Regarding claims 3-4, Germain discloses the invention of claim 1, Germain further discloses: wherein the control module (545 controller) fluidly couples the irrigation and suction sources (Fig. 17, 546a irrigation flow pump connected to 550 inflow line and 546b suction flow pump connected to 555 outflow line as a part of 545 controller) to the at least one working channel (Fig. 17 showing 522 working channel providing suction and 108a working channel providing irrigation) including an irrigation channel (Fig. 17 showing 108a working channel providing irrigation) and a suction channel (Fig. 17 showing 522 working channel providing suction) and wherein the control module (545 controller) is configured to provide the irrigation fluid to the irrigationRESPONSE TO RESTRICTION REQUIREMENTPage 3 Application Number: 16/803,649Dkt: 5409.175US1Filing Date: February 27, 2020Title: SUCTION AND IRRIGATION CONTROL SYSTEM AND METHODchannel/working channel (Fig. 17 showing 108a working channel providing irrigation) at the adjustable irrigation flow rate, and to provide the suction pressure to the suction channel/working channel (Fig. 17 showing 522 working channel providing suction) at the adjustable suction flow rate (col. 15 lines 4-24).
Regarding claim 14, Germain discloses a method of maintaining a pressure applied to an anatomical environment at an anatomical site in a patient during a procedure (col. 2 lines 18-21) using a medical device (512 endoscope), the method comprising: receiving, via a user input (col. 17 lines 34-37), a desired pressure to be applied to the anatomical environment at the anatomical site (col. 17 lines 38-40); sensing a pressure of the anatomical environment at the anatomical site via a pressure sensor (col. 14 lines 42-60; 560 pressure sensor); surgically remove an object from the anatomical site using a surgical device (col. 11 lines 29-33; 515 tissue resecting probe); and based on the sensed pressure, adjusting one or more of an irrigation flow rate or a suction flow rate through at least one working channel (Fig. 17 showing 522 working channel providing suction and 108a working channel providing irrigation) via a control module (545 controller) to maintain the pressure of the anatomical environment at substantially a level of the desired pressure (col. 15 lines 4-24), thereby allowing facilitation of the surgical removal of the object using the surgical device (col. 1 lines 37-45, distending the uterine cavity to provide a working place for assisting viewing; 515 tissue resecting probe) while avoiding pressure-induced tissue damage in relation to the surgical removal of the object during the procedure (col. 1 lines 52-62, avoiding pressure-induced intravasation; col. 13 lines 23-34, avoiding pressure-induced intravasation and insuring patient safety; while Germain does not explicitly disclose avoiding pressure-induced tissue damage in relation to the surgical removal of the object, the examiner notes that as Germain discloses substantially identical structure to the claimed prior art device described for carrying out the claimed method, the result is considered to be inherent).
Alternatively, it would have been obvious that the device of Germain, as disclosed above, would perform the function of “thereby allowing facilitation of the surgical removal of the object using the surgical device while avoiding pressure-induced tissue damage in relation to the surgical removal of the object during the procedure”, as that Germain discloses substantially identical structure to the claimed prior art device described for carrying out the claimed method the claimed results are considered to be inherent. As supported in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).”
Regarding claim 16, Germain discloses the method of claim 14, Germain further discloses: wherein the at least one working channel (Fig. 17 showing 522 working channel providing suction and 108a working channel providing irrigation) includes an irrigation channel (Fig. 17 showing 108a working channel providing irrigation) and a suction channel (Fig. 17 showing 522 working channel providing suction), and the method (col. 2 lines 18-21) comprising: controlling an irrigation source (535 irrigation source connected to 546a inflow pump) to provide an irrigation fluid at an adjustable irrigation rate in the irrigation channel (col. 15 lines 4-24); andApplication Number: 16/803,649Dkt: 5409.175US1Filing Date: February 27, 2020 Title: SUCTION AND IRRIGATION CONTROL SYSTEM AND METHODcontrolling a suction source (546b outflow pump) to provide a suction pressure at an adjustable suction flow rate through the suction channel (col. 15 lines 4-24).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Germain as applied to claims 1 and 14 above, and further in view of Foreign Patent no. CA/2734120 C to Norman (PTO-892).
The disclosures of Germain are explained in the rejection of claims 1 and 14 above. 
Regarding claim 2, Germain discloses the invention of claim 1, Germain further discloses: a flow condition of irrigation or suction (i.e. flow rate) changes pressure in the system (col. 15 lines 16-24); however, Germain differs from the instantly claimed invention in that Germain fails to disclose that the user input is configured to receive a desired flow condition in the at least one working channel or that the control module is configured to control one or more of an irrigation flow rate or a suction flow rate through the at least one working channel of the medical device to maintain the desired flow condition. 
Norman teaches a user input configured to receive a user selection of a selectable numeric value/ pre-set value of flow rates in the working channel of a medical device (pg. 3 lines 6-11 and 18-23; 150 console) and that the control module (165 controller) is configured to control the irrigation flow rate through the working channel (irrigation conduit) of the suction-irrigator (400 suction-irrigation tool) to maintain the desired flow condition (pg. 8 lines 16-23). 
Norman is considered to be analogous to the instantly claimed invention in that Norman teaches a surgical fluid management system providing both suction and irrigation. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the user input of Germain to be configured to receive a desired flow condition of the working channel and the control module of Germain to be configured to maintain the desired flow condition as taught by Norman, because Norman teaches that this allows a surgeon to set a precise flow rate during a procedure in which they might switch instruments (see pg. 4 lines 9-11). 
Regarding claim 15, Germain discloses the method of claim 14, Germain further discloses: a flow condition of irrigation or suction (i.e. flow rate) changes pressure in the system (col. 15 lines 16-24); however, Germain differs from the instantly claimed invention in that Germain fails to disclose that the method comprises receiving a desired flow condition in the at least one working channel and adjusting one or more of the irrigation flow rate or the suction flow rate through the at least one working channel to maintain the desired flow condition. 
Norman teaches a method of managing flow rates during a medical procedure comprising receiving a flow rate as a user selection of a selectable numeric value/ pre-set value of flow rates in the working channel of a medical device (pg. 3 lines 6-11 and 18-23; 150 console, 504 flow rate designation) and adjusting operation of irrigation pump via the control module (165 controller) to control the irrigation flow rate through the working channel (irrigation conduit) of the suction-irrigator (400 suction-irrigation tool) to maintain the desired flow condition (pg. 8 lines 16-23).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the method of Germain to further comprise receiving a desired flow condition in the working channel of a medical device and adjusting the flow rate to maintain the desired flow condition as taught by Norman, because Norman teaches that this provides consistent and predictable control of fluid flow during surgery (see pg. 21 lines 18-21).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Germain as applied to claims 1, 14, and 16 above, and further in view of P.G. Pub. no. US/2010/0049119 A1 to Norman (PTO-892).
The disclosures of Germain are explained in the rejections of claims 1, 14, and 16 above. 
Regarding claim 5, Germain discloses the invention of claim 1; however, Germain differs from the instantly claimed invention in that Germain fails to disclose that the user input is configured to receive a user command of increasing or decreasing one or more of the irrigation flow rate or the suction flow rate.  
Norman teaches a user input (para. 0036 lines 5-10; 60 GUI, 150 console) configured to receive a user command of increasing or decreasing both the irrigation flow rate and the suction flow rate (220 irrigation flow adjuster provided with 224 decrease and 226 increase buttons for modifying flow rate; 230 suction module provided with 234 decrease and 236 increase buttons for modifying suction flow).
Norman is considered to be analogous to the instantly claimed invention in that Norman teaches a surgical fluid management system providing both suction and irrigation. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the user input of Germain to be configured to receive user commands of increasing or decreasing irrigation or suction flow rate as taught by Norman, because Norman teaches that this enables a user to make incremental changes to the suction and irrigation provided by the system (see para. 0054 lines 6-11; para. 0056 lines 1-9). 
Regarding claim 17, Germain discloses the method of claims 14 and 16; however, Germain differs from the instantly claimed invention in that Germain fails to disclose that the method further comprises receiving for the user input a command of increasing or decreasing one or more of the irrigation flow rate or the suction flow rate. 
Norman teaches a method of performing a medical procedure using a suction/irrigation system in which a user can make small adjustments in the flow rate utilizing the user input provided (para. 0083; Fig. 6 surgical method employing the systems of Fig. 1-5 comprising 60 GUI and 150 console).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the method of Germain to further comprise making adjustments to the irrigation or suction flow rate as taught by Norman, because Norman teaches that a user may require a different flow rate at a different time in a procedure (see para. 0054 lines 1-6).

Claims 6-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Germain as applied to claims 1 and 14 above.
The disclosures of Germain are explained in the rejection of claims 1 and 14 above.
Regarding claims 6-8 and 18-20, Germain discloses the invention and method of claims 1 and 14, Germain further discloses that the control module (545 controller) is configured to increase irrigation flow rate when a detected pressure is lower than desired by an operator and to increase suction flow rate when a detected pressure is greater than desired by an operator (col. 5 lines 4-24; col. 19 lines 29-43) and discloses how the control module would modulate the suction and irrigation flow rates in the instance that the desired pressure is positive (col. 5 lines 4-24; 545 controller); however, Germain fails to specifically disclose instances in which the desired pressure of the anatomical environment is a substantially net-zero pressure or a negative pressure.
While positive pressure may be used in hysteroscopy (see col. 5 lines 4-11), the system of Germain can be used in other procedures (see Abstract lines 1-2); therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Germain to provide a net zero or negative pressure as is known in other procedures. Further, as the system of Germain is configured to modulate suction and irrigation flow rates in the manner as explained above (see col. 5 lines 4-24), the system of Germain could be considered to be configured to modulate the suction and irrigation flow rates in response to a detected pressure in the manner as claimed. 
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Germain as applied to claim 1 above, and further in view of P.G. Pub. no. US/2006/0047185 A1 to Shener (IDS dated 08/31/2021).
The disclosures of Germain are explained in the rejection of claim 1 above. 
Regarding claim 9, Germain discloses the invention of claim 1, Germain further discloses: wherein the surgical device (515 tissue resecting probe) includes a tissue removal device (520 working end) at least partially insertable into the anatomical site (col. 13 lines 20-22), resect unwanted tissue from the anatomical environment (col. 6 lines 60-66; Fig. 17 showing 175 reciprocating inner sleeve for resection at 520 working end), and remove the resected tissue through the at least one working channel (col. 7 lines 32-37; col. 13 lines 12-17), and wherein the control module (545 controller) is configured to adjust one or more of the irrigation flow rate (546a inflow pump) or the suction flow rate (546b outflow pump) to maintain the pressure of the anatomical environment at substantially a level of the desired pressure (col. 15 lines 6-24); however, Germain differs from the instantly claimed invention in that Germain fails to disclose the tissue removal device configured to illuminate at least a portion of the anatomical environment and surrounding environment and provide an image of the anatomical environment.  
Shener teaches a tissue removal device (100 hysteroscope) configured to illuminate at least a portion of the anatomical environment and surrounding environment (para 0048 lines 12-14; 109 light port) and provide an image of the anatomical environment (para. 0048 lines 14-17; 142 optical lens, 106 camera port).
Shener is considered to be analogous to the instantly claimed invention in that Shener teaches a hysteroscope for use with suction/irrigation. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the tissue resection device of Germain to further comprise lighting and cameras as taught by Shener, because Shener teaches that an imaging assembly allows a user to remotely visualize the tissue at the distal end (see para. 0046 lines 1-7).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Germain as applied to claim 1 above, and further in view of P.G. Pub. no US/2018/0289394 A1 to Shah (PTO-892).
The disclosures of Germain are explained in the rejection of claim 1 above. 
Regarding claim 10, Germain discloses the invention of claim 1, Germain further discloses: a medical device (512 endoscope) for use with a surgical device (515 tissue resecting probe) and the control module (545 controller) configured to adjust one or more of the irrigation flow rate (546a inflow pump) or the suction flow rate (546b outflow pump) to maintain the pressure of the anatomical environment at substantially a level of the desired pressure (col. 15 lines 6-24); however, Germain differs from the instantly claimed invention in that Germain fails to disclose wherein the surgical device includes a nephroscope at least partially insertable into a portion of a urinary tract of the patient, the nephroscope configured to illuminate renal mass and surrounding environment, provide an image of the illuminated renal mass, break the renal mass into fragments, and remove the renal mass fragments through the at least one working channel.  
Shah teaches a nephroscope (18 nephroscope) placed through a sheath (11 sheath) at least partially insertable into a portion of a urinary tract of a patient (18 nephroscope placed in 29 renal pelvis), the nephroscope (18 nephroscope) configured to illuminate renal mass and surrounding environment (para. 0105 lines 45-47; 20 fiber optic cable), provide an image of the illuminated renal mass (para. 0105 lines 47-49; 26 endo-vision camera, 25 eye piece), break the renal mass into fragments (para. 0105 lines 55-57), and remove the renal mass fragments through at least one working channel (para. 0105 lines 62-63).
Shah is considered to be analogous to the instant application in that Shah teaches a nephroscope for use with suction/irrigation. One of ordinary skill in the art before the effective filing date of the instantly claimed invention would have been motivated to modify the surgical device of Germain to comprise a nephroscope as taught by Shah, because Shah teaches that a nephroscope is directed to make vision clear making the procedure faster, arrest stone from flying away from the visual field and enable complete clearance of stone easier and faster during different fields of endoscopic surgery (see para. 0001 lines 10-15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781